Exhibit 10.7

 



DIRECTOR AGREEMENT

 

This DIRECTOR AGREEMENT is made as of December 1, 2016 (the “Agreement”), by and
between Microphase Corporation., a Connecticut corporation (the “Company”), and
[●], an individual (the “Director”).

 

WHEREAS, the Company appointed the Director as of the date hereof, and desires
to enter into an agreement with the Director with respect to such appointment;
and

 

WHEREAS, the Director is willing to accept such appointment and to serve the
Company on the terms set forth herein and in accordance with the provisions of
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

 

1.                   Position. Subject to the terms and provisions of this
Agreement, the Company shall cause the Director to be appointed, and the
Director hereby agrees to serve the Company in such position, upon the terms and
conditions hereinafter set forth, provided, however, that the Director’s
continued service on the Board of Directors of the Company (the “Board”) after
the next annual stockholders’ meeting shall be subject to approval by the
Company’s stockholders.

 

2.                   Duties. (a) During the Directorship Term (as defined
herein), the Director shall make reasonable business efforts to attend all Board
meetings, serve on appropriate subcommittees as reasonably requested by the
Board, make himself available to the Company at mutually convenient times and
places, attend external meetings and presentations, as appropriate and
convenient, and perform such duties, services and responsibilities, and have the
authority commensurate to such position.

 

(b)       The Director will use his best efforts to promote the interests of the
Company. The Company recognizes that the Director (i) is or may become a
full-time executive employee of another entity and that his responsibilities to
such entity must have priority and (ii) sits or may sit on the board of
directors of other entities. Notwithstanding the same, the Director will use
reasonable business efforts to coordinate his respective commitments so as to
fulfill his obligations to the Company and, in any event, will fulfill his legal
obligations as a Director. Other than as set forth above, the Director will not,
without the prior notification to the Board, engage in any other business
activity which could materially interfere with the performance of his duties,
services and responsibilities hereunder or which is in violation of the
reasonable policies established from time to time by the Company, provided that
the foregoing shall in no way limit his activities on behalf of (i) any current
employer and its affiliates or (ii) the board of directors of any entities on
which he currently sits. At such time as the Board receives such notification,
the Board may require the resignation of the Director if it determines that such
business activity does in fact materially interfere with the performance of the
Director’s duties, services and responsibilities hereunder.

 

 

 

 

3.Compensation.

 

(a)Common Stock. The Director shall be entitled to receive, upon execution of
this Agreement, and on each anniversary thereafter, the number of shares of the
Company’s common stock equivalent to Twenty-five Thousand Dollars ($25,000),
which shall vest on January 4, 2019.The Director shall be issued the number of
shares of the Company’s common stock equivalent to Twenty-Five Thousand Dollars
($25,000) as determined based the offering price of the Company’s common stock
in the Company’s initial public offering. Thereafter, the number of shares will
be based on the average closing price on the three trading days immediately
preceding the last day of .the calendar year.

 

(b)Restricted Stock. During the Directorship Term (as defined below), the
Director shall receive Restricted Stock up to the number of shares of the
Company’s common stock equivalent to Twenty-five Thousand Dollars ($25,000) on a
yearly basis, which shall vest on January 4, 2019, or other date as defined in
the Grant Notice, such that upon the last day of each fiscal quarter, commencing
in the quarter in which the Director enters into this Agreement, provided the
Director is a member of the Board as of such date, the Direct shall receive
Restricted Stock for the number of shares of the Company’s common stock
equivalent to Six Thousand Two Hundred Fifty Dollars ($6,250) as determined
based on the average closing price on the three trading days immediately
preceding the last day of such quarter. Such Restricted Stock shall have a price
of (i) for Restricted Stock issued from the date hereof through December 31,
2017, the amount equal to the offering price of the Company’s common stock in
the Company’s initial public offering; (ii) for Restricted Stock issued from the
January 1, 2018 through December 31, 2018, the amount equal to the average
closing price on the final three trading days of the 2017 calendar year; and
(iii) for Restricted Stock issued from the January 1, 2019 through December 31,
2019, the amount equal to the average closing price on the final three trading
days of the 2018 calendar year. Thereafter the grant of equity and determination
of the Exercise Price or Price shall be made by the Board of Directors or the
Compensation Committee thereof, in its sole discretion.

 

(c)Independent Contractor. The Director’s status during the Directorship Term
shall be that of an independent contractor and not, for any purpose, that of an
employee or agent with authority to bind the Company in any respect. All
payments and other consideration made or provided to the Director under this
Section 3 shall be made or provided without withholding or deduction of any
kind, and the Director shall assume sole responsibility for discharging all tax
or other obligations associated therewith.

 

(d)Expense Reimbursements. During the Directorship Term, the Company shall
reimburse the Director for (i) all reasonable out-of-pocket expenses incurred by
the Director in attending any in-person meetings, provided that the Director
complies with the generally applicable policies, practices and procedures of the
Company for submission of expense reports, receipts or similar documentation of
such expenses, and (ii) any costs associated with filings required to be made by
the Director or any of the entities managed or controlled by Director to report
beneficial ownership or the acquisition or disposition of securities of the
Company. Any reimbursements for allocated expenses (as compared to out-of-pocket
expenses of the Director) must be approved in advance by the Company. In
addition, the Director shall receive a cash stipend of (i) $500 for every
telephonic meeting of the Board that the Director attends which is longer than
forty-five minutes; (ii) $500 for every telephonic meeting of a Committee of the
Board that the Director attends that is longer than forty-five minutes; and
(iii) $2,000 for every in-person meeting that the Director attends.

 

4.                   Directorship Term. The “Directorship Term,” as used in this
Agreement, shall mean the period commencing on the date hereof and terminating
on the earlier of the date of the next annual stockholders meeting and the
earliest of the following to occur:

 

(a)                 the death of the Director;

 

(b)                 the termination of the Director from his membership on the
Board by the mutual agreement of the Company and the Director;

 

(c)                 the removal of the Director from the Board by the majority
stockholders of the Company; and

 

(d)                 the resignation by the Director from the Board.

 

5.                   Director’s Representation and Acknowledgment. The Director
represents to the Company that his execution and performance of this Agreement
shall not be in violation of any agreement or obligation (whether or not
written) that he may have with or to any person or entity, including without
limitation, any prior or current employer. The Director hereby acknowledges and
agrees that this Agreement (and any other agreement or obligation referred to
herein) shall be an obligation solely of the Company, and the Director shall
have no recourse whatsoever against any officer, director, employee,
stockholder, representative or agent of the Company or any of their respective
affiliates with regard to this Agreement.

 

6.                   Director Covenants.

 

(a)                 Unauthorized Disclosure. The Director agrees and understands
that in the Director’s position with the Company, the Director has been and will
be exposed to and receive information relating to the confidential affairs of
the Company, including, but not limited to, technical information, business and
marketing plans, strategies, customer information, other information concerning
the Company’s products, services, promotions, development, financing, expansion
plans, business policies and practices, and other forms of information
considered by the Company to be confidential, and proprietary and in the nature
of trade secrets. The Director agrees that during the Directorship Term and
thereafter, the Director will keep such information confidential and will not
disclose such information, either directly or indirectly, to any third person or
entity without the prior written consent of the Company; provided, however, that
(i) the Director shall have no such obligation to the extent such information is
or becomes publicly known or generally known in the Company’s industry other
than as a result of the Director’s breach of his obligations hereunder and (ii)
the Director may, after giving prior notice to the Company to the extent
practicable under the circumstances, disclose such information to the extent
required by applicable laws or governmental regulations or judicial or
regulatory process. This confidentiality covenant has no temporal, geographical
or territorial restriction. Upon termination of the Directorship Term, the
Director will promptly return to the Company and/or destroy at the Company’s
direction all property, keys, notes, memoranda, writings, lists, files, reports,
customer lists, correspondence, tapes, disks, cards, surveys, maps, logs,
machines, technical data, other product or document, and any summary or
compilation of the foregoing, in whatever form, including, without limitation,
in electronic form, which has been produced by, received by or otherwise
submitted to the Director in the course or otherwise as a result of the
Director’s position with the Company during or prior to the Directorship Term,
provided that the Company shall retain such materials and make them available to
the Director if requested by him in connection with any litigation against the
Director under circumstances in which (i) the Director demonstrates to the
reasonable satisfaction of the Company that the materials are necessary to his
defense in the litigation and (ii) the confidentiality of the materials is
preserved to the reasonable satisfaction of the Company.



 2 

 

 



(b)                 Non-Solicitation. During the Directorship Term and for a
period of three (3) years thereafter, the Director shall not interfere with the
Company’s relationship with, or endeavor to entice away from the Company, any
person who, on the date of the termination of the Directorship Term and/or at
any time during the one year period prior to the termination of the Directorship
Term, was an employee or customer (including those reasonably expected to be a
customer) of the Company or otherwise had a material business relationship with
the Company.

 

(c)                 Remedies. The Director agrees that any breach of the terms
of this Section 6 would result in irreparable injury and damage to the Company
for which the Company would have no adequate remedy at law. The Director
therefore also agrees that in the event of said breach or any threat of breach,
the Company shall be entitled to an immediate injunction and restraining order
to prevent such breach and/or threatened breach and/or continued breach by the
Director and/or any and all entities acting for and/or with the Director,
without having to prove damages or paying a bond, in addition to any other
remedies to which the Company may be entitled at law or in equity. The terms of
this paragraph shall not prevent the Company from pursuing any other available
remedies for any breach or threatened breach hereof, including, but not limited
to, the recovery of damages from the Director. The Director acknowledges that
the Company would not have entered into this Agreement had the Director not
agreed to the provisions of this Section 6.

 

(d)                 The provisions of this Section 6 shall survive any
termination of the Directorship Term, and the existence of any claim or cause of
action by the Director against the Company, whether predicated on this Agreement
or otherwise, shall not constitute a defense to the enforcement by the Company
of the covenants and agreements of this Section 6.

 

7.                   Indemnification. The Company agrees to indemnify the
Director for his activities as a member of the Board as set forth in the
Director and Officer Indemnification Agreement attached hereto as Exhibit A.

 

8.                   Non-Waiver of Rights. The failure to enforce at any time
the provisions of this Agreement or to require at any time performance by the
other party hereto of any of the provisions hereof shall in no way be construed
to be a waiver of such provisions or to affect either the validity of this
Agreement or any part hereof, or the right of either party hereto to enforce
each and every provision in accordance with its terms. No waiver by either party
hereto of any breach by the other party hereto of any provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions at that time or at any prior or subsequent
time.

 

9.                   Notices. Every notice relating to this Agreement shall be
in writing and shall be given by personal delivery, overnight delivery or by
registered or certified mail, postage prepaid, return receipt requested; to:

 

 3 

 

 



If to the Company:



Microphase Corporation

100 Trap Falls Extension, Suite 400

Shelton, CT 06484

Attn: Necdet F. Ergul, Chief Executive Officer

Telephone: (203) 866-8000

 

with a copy (which shall not constitute notice) to:

 

Lucosky Brookman LLP

101 Wood Avenue South

Woodbridge, New Jersey 08830

Attn: Scott E. Linsky, Esq.

Telephone: (732) 395-4400

Facsimile: (732) 395-4401

 

If to the Director:

 

[●]

Telephone: [●]

Facsimile: [●]

 

Either of the parties hereto may change their address for purposes of notice
hereunder by giving notice in writing to such other party pursuant to this
Section 9.

 

10.                Binding Effect/Assignment. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
executors, personal representatives, estates, successors (including, without
limitation, by way of merger) and assigns, as applicable. Notwithstanding the
provisions of the immediately preceding sentence, neither the Director nor the
Company shall assign all or any portion of this Agreement without the prior
written consent of the other party.

 

11.                Entire Agreement. This Agreement (together with the other
agreements referred to herein) sets forth the entire understanding of the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, between them as to such subject matter.

 

12.                Severability. If any provision of this Agreement, or any
application thereof to any circumstances, is invalid, in whole or in part, such
provision or application shall to that extent be severable and shall not affect
other provisions or applications of this Agreement.

 

13.                Governing Law. This Agreement and the legal relations among
the parties shall be governed by, and construed and enforced in accordance with,
the laws of the State of Delaware, without regard to its conflict of laws rules.
The parties hereto hereby irrevocably and unconditionally (i) agree that any
action or proceeding arising out of or in connection with this Agreement shall
be brought in any court of the State of Delaware (the “Delaware Court”), and not
in any other state or federal court in the United States of America or any court
in any other country, (ii) consent to submit to the exclusive jurisdiction of
the Delaware Court for purposes of any action or proceeding arising out of or in
connection with this Agreement, (iii) waive any objection to the laying of venue
of any such action or proceeding in the Delaware Court, and (v) waive, and agree
not to plead or to make, any claim that any such action or proceeding brought in
the Delaware Court has been brought in an improper or inconvenient forum.

 

14.                Legal Fees. The parties hereto agree that the non-prevailing
party in any dispute, claim, action or proceeding between the parties hereto
arising out of or relating to the terms and conditions of this Agreement or any
provision thereof (a “Dispute”), shall reimburse the prevailing party for
reasonable attorney’s fees and expenses incurred by the prevailing party in
connection with such Dispute; provided, however, that the Director shall only be
required to reimburse the Company for its fees and expenses incurred in
connection with a Dispute if the Director’s position in such Dispute was found
by the court, arbitrator or other person or entity presiding over such Dispute
to be frivolous or advanced not in good faith.

 

 4 

 

 



15.                Modifications. Neither this Agreement nor any provision
hereof may be modified, altered, amended or waived except by an instrument in
writing duly signed by the party to be charged.

 

16.                Tense and Headings. Whenever any words used herein are in the
singular form, they shall be construed as though they were also used in the
plural form in all cases where they would so apply. The headings contained
herein are solely for the purposes of reference, are not part of this Agreement
and shall not in any way affect the meaning or interpretation of this Agreement.

 

17.                Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

 

 

[Signature Page Follows]

 

 5 

 

 

IN WITNESS WHEREOF, the Company has caused this Director Agreement to be
executed by authority of its Board of Directors, and the Director has hereunto
set his hand, on the day and year first above written.

 

 

MICROPHASE CORPORATION

 

 

 

By: _______________________________________

Michael Ghadaksaz

Chief Executive Officer

 

 

 

DIRECTOR

 

 

____________________________

 

____________________________, individually

 

 

 

[Signature page to Director Agreement]

 

 

 

EXHIBIT A

 

DIRECTOR AND OFFICER INDEMNIFICATION AGREEMENT

 

 

See attached.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Exhibit A to Director Agreement]



 



 

 